 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CLIFTON J. MCDANIEL,                               No. 2:20-cv-00895-TLN-CKD
12                       Plaintiff,
13           v.                                          ORDER
14    DANIELS, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 30, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24          Although it appears from the file that Plaintiff’s copy of the findings and

25   recommendations was returned, Plaintiff was properly served. It is Plaintiff’s responsibility to

26   keep the Court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

27   of documents at the record address of the party is fully effective.

28   ///
                                                         1
 1          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

 2   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

 3   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having reviewed

 4   the file, the Court finds the findings and recommendations to be supported by the record and by

 5   the magistrate judge’s analysis.

 6          Accordingly, IT IS HEREBY ORDERED that:

 7          1. The findings and recommendations filed April 30, 2021, are ADOPTED IN FULL; and

 8          2. This action is DISMISSED without prejudice based on Plaintiff’s failure to keep the

 9   Court apprised of his current address. See Local Rules 110, 182(f).

10          3. The Clerk of Court is directed to close the case.

11   DATED: July 1, 2021

12

13

14
                                              Troy L. Nunley
15                                            United States District Judge

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
